Case: 21-40517     Document: 00516317132         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 12, 2022
                                  No. 21-40517
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rosalino Pimentel-Soto,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:20-CR-46-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosalino Pimentel-Soto pleaded guilty to illegal reentry after removal,
   in violation of 8 U.S.C. § 1326(a). His plea agreement included an appeal
   waiver, which reserved the right to challenge a sentence in excess of the
   statutory maximum and to assert a claim of ineffective assistance of counsel


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40517      Document: 00516317132           Page: 2     Date Filed: 05/12/2022




                                     No. 21-40517


   (IAC). At sentencing, Pimentel was, inter alia, offered an opportunity to
   comment on the presentence investigation report; he stated he was satisfied
   with its accuracy.      He was sentenced to, inter alia, 105 months’
   imprisonment, at the top of the Sentencing Guidelines range. Pimentel,
   initially proceeding pro se, appealed and was appointed counsel. He claims
   his guilty plea and appeal waiver were not knowing and voluntary because of
   IAC. (The appeal waiver is not at issue because the Government does not
   seek to enforce it.)
          Generally, an IAC claim “cannot be resolved on direct appeal when
   the claim has not been raised before the district court since no opportunity
   existed to develop the record on the merits of the allegations”. United States
   v. Montes, 602 F.3d 381, 387 (5th Cir. 2010) (citation omitted). Instead, IAC
   claims ordinarily should be pursued on collateral review through a 28 U.S.C.
   § 2255 motion. E.g., Massaro v. United States, 538 U.S. 500, 504–05 (2003)
   (explaining “a § 2255 motion is preferable to direct appeal” for IAC
   challenges); United States v. Villegas-Rodriguez, 171 F.3d 224, 230 (5th Cir.
   1999) (explaining our court “do[es] not review [an IAC] claim . . . on direct
   appeal unless the district court has first addressed it”).
          Pimentel’s IAC claim was not presented in district court. Because the
   record is not sufficiently developed to make a fair evaluation of Pimentel’s
   IAC claim, and because his challenges to the knowing and voluntary nature
   of his guilty plea are based on that claim, we decline to consider his claims
   without prejudice to collateral review. E.g., United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014) (denying consideration of ineffective-assistance
   challenge where record “undeveloped”).
          AFFIRMED.




                                          2